Citation Nr: 0604763	
Decision Date: 02/17/06    Archive Date: 02/28/06

DOCKET NO.  95-27 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts




THE ISSUE

Entitlement to service connection for a chronic acquired 
respiratory disorder, to include claimed as the residual to 
exposure to mustard gas.




ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel




INTRODUCTION

The veteran had active military service from September 1940 
to July 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1997 rating decision by the Boston, 
Massachusetts Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran service 
connection for a respiratory condition.

In November 1998 and August 2004, the Board remanded the 
veteran's case to the RO for further development.  The case 
was recently returned to the Board for further action.


FINDINGS OF FACT

1.  All relevant evidence necessary for adjudication of this 
claim has been obtained.

2.  A chronic respiratory disorder is not shown to have been 
present in service.

3.  It is not shown that, at any time during the veteran's 
period of active military service, he suffered full-body 
exposure to sulfur mustard.

4.  The veteran currently has no chronic respiratory disorder 
related to his service.


CONCLUSION OF LAW

A chronic acquired respiratory disorder, to include claimed 
as the residual of exposure to mustard gas, was not incurred 
in or aggravated by active military service, nor may such a 
disability be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.316 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

The Board notes that a substantially complete claim was 
received in April 1993, prior to the enactment of the VCAA.  

An RO letter dated in August 2004, after the original 
adjudication of the claim, provided the veteran the notice 
required under the VCAA and the implementing regulations.  
This letter notified the veteran of his responsibility to 
submit evidence that showed that his condition was related to 
service.  This letter also informed the veteran that his 
service personnel and medical records were destroyed in a 
fire, and requested that he submit alternative evidence to 
show that he had been exposed to mustard gas in service.  By 
this letter, the veteran was notified of what evidence, if 
any, was necessary to substantiate his claim and it indicated 
which portion of that evidence the veteran was responsible 
for sending to VA and which portion of that evidence VA would 
attempt to obtain on behalf of the veteran.  In addition, 
this letter informed the veteran that he service records were 
destroyed in a fire and he was to submit alternative evidence 
to show that his current disability was incurred in service.  
The veteran did not respond to this letter with alternative 
evidence.  Therefore, the Board finds that the content of 
this letter substantially complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

In the Board's opinion, the RO has properly processed the 
appeal following the issuance of the required notice.  
Moreover, all pertinent, available evidence has been obtained 
in this case.  The veteran has not identified any additional 
evidence that could be obtained to substantiate the claim.  
Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the 
implementing regulations.  Accordingly, the Board will 
address the merits of this claim.

Analysis

The veteran in this case seeks service connection for a 
chronic acquired respiratory disorder, claimed as the 
residual of exposure to mustard gas while on active duty.  In 
this regard, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002).  

Regarding the veteran's theory that his chronic acquired 
respiratory disorder is the result of exposure to a vesicant 
agent (i.e., mustard gas) in service, pertinent regulations 
provide that:

(a) Except as provided in paragraph (b) of this section, 
exposure to the specified vesicant agents during active 
military service under the circumstances described below, 
together with the subsequent development of any of the 
indicated conditions, is sufficient to establish service 
connection for that condition:

(1) Full-body exposure to nitrogen or sulfur mustard 
during active military service together with the 
subsequent development of chronic conjunctivitis, 
keratitis, corneal opacities, scar formation, or the 
following cancers:  nasopharyngeal, laryngeal, lung 
(except mesothelioma), or squamous cell carcinoma of the 
skin.

(2) Full-body exposure to nitrogen or sulfur mustard or 
Lewisite during active military service together with 
the subsequent development of a chronic form of 
laryngitis, bronchitis, emphysema, asthma, or chronic 
obstructive pulmonary disease.

(3) Full-body exposure to nitrogen mustard during active 
military service together with the subsequent 
development of acute nonlymphocytic leukemia.

(b) Service connection will not be established under this 
section if the claimed condition is due to the veteran's 
own willful misconduct, or if there is affirmative 
evidence that establishes a nonservice-related supervening 
condition or event as the cause of the claimed condition.  
38 C.F.R. § 3.316 (2005).

For claims involving exposure to mustard gas, the veteran 
must prove evidence of inservice exposure, and a diagnosis of 
current disability, but is relieved of the burden of 
providing medical evidence of a nexus between the current 
disability and his inservice exposure.  Rather, that nexus is 
presumed if the other conditions are met subject to the 
regulatory exceptions in 38 C.F.R. § 3.316(b) (2005).  38 
C.F.R. § 3.316 (2002); see also Pearlman v. West, 11 Vet. 
App. 443, 446 (1998).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2005).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

Congress has specifically limited entitlement to service-
connection for disease or injury to cases where such have 
resulted in a disability.  38 U.S.C.A. §§ 1131.  Hence, in 
the absence of proof of a present disability (and, if so, of 
a nexus between that disability and service), there can be no 
valid claim for service connection.  Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  The Court or Appeals for Veterans Claims (Court) 
has consistently held that, under the law cited above, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  This principle has been repeatedly reaffirmed by the 
Federal Circuit, which has stated, "a veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability."  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).

After review of the evidence of record, the Board finds that 
service connection for the veteran's claimed chronic 
respiratory disorder is not warranted.  Regarding the 
veteran's claim that his claimed respiratory disorder is 
related to mustard gas exposure in service, the Board notes 
that in response to a July 2002 RO inquiry regarding the 
veteran's claimed exposure to mustard gas, the Defense 
Manpower Data Center of the Department of Defense, in August 
2002, stated that they reviewed the database concerning 
persons who may have been exposed during World War II to 
mustard gas and lewisite during testing programs, production, 
storage, or transportation, and the veteran's name was not 
located in the database.  In addition, the veteran's service 
medical records do not show that he participated in any 
testing programs of mustard gas.  Further, in August 2004, 
the RO notified the veteran that he could submit alternative 
evidence, such as buddy statements, to show that he 
participated in programs for testing of mustard gas, but he 
did not respond.  Therefore, there is no evidence of record 
to show that the veteran was exposed to mustard gas in 
service.

Assuming arguendo that he was exposed to mustard gas in 
service, the Board finds that the veteran has no current 
medical diagnosis of a respiratory disability related to such 
exposure in service.  As such, the Board does note that in 
April 1998 and May 1998, the veteran underwent VA X-rays of 
the chest.  The April 1998 X-ray revealed pleural thickening 
involving the central lateral aspect of the left hemithorax, 
and the May 1998 X-ray revealed pleural thickening along the 
lateral aspects of the hemithoraces bilaterally.  However, an 
August 1999 VA X-ray of the chest revealed no active disease, 
which was unchanged from a previous study in August 1998.  
Further, a September 2003 VA chest X-ray revealed minimal 
cardiomegaly and essentially clear lung fields.  Moreover, 
there was no additional medical evidence of record to show 
that the veteran has a current chronic respiratory 
disability.  The Board also notes that the RO scheduled a VA 
examination for the veteran to determine whether he currently 
had any respiratory disabilities and whether they were 
related to service; however, the veteran was unable to attend 
the VA examination and his daughter stated that he was in a 
nursing home.  In August 2005, the RO requested that the 
veteran submit a release form for the medical records from 
his nursing home; however, the veteran did not respond.  
"[T]he duty to assist is not always a one-way street.  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  In such a situation, 
the Board has no alternative but to decide the veteran's 
claim based on the evidence of record.  38 C.F.R. § 3.655.  
Therefore, as there is no evidence showing that the veteran 
has a current diagnosis of a chronic respiratory disability, 
and the evidence of record does not show that the veteran was 
exposed to mustard gas in service, the Board finds that 
service connection for a chronic respiratory disorder as a 
result of mustard gas exposure is not warranted.

The Court has held that even where the criteria for service 
connection under the provisions of 38 C.F.R. § 3.316 are not 
met, a veteran is not precluded from establishing entitlement 
to service connection by proof of direct causation.  See 
Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  In 
this regard, the Board notes that the veteran's service 
medical records show that in January 1941, he was diagnosed 
with acute nasopharyngitis, catarrhal, moderately severe.  
The medical record also shows that his symptoms improved and 
he was later cured from the illness.  In addition, his 
separation examination, dated in July 1945, shows that his 
lungs were normal and his chest X-ray was negative.  Further, 
as stated above, the veteran is not shown to have a current 
chronic respiratory disability.  As the veteran is not shown 
to have a current chronic respiratory disability that is 
related to his service, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for a chronic respiratory disorder.





ORDER

Entitlement to service connection for a chronic acquired 
respiratory disorder, to include claimed as the residual to 
exposure to mustard gas, is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


